Citation Nr: 1629185	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO. 02-00 990	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in May 2002. A transcript of the hearing is associated with the claims files. In October 2007, the Veteran was informed that the VLJ who conducted the hearing was no longer employed by the Board and that he had a right to request a new hearing. No response was received. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).   

The Board denied entitlement to service connection for a right ankle disability in a July 2012 decision. In response to this decision, in September 2012 the Veteran's representative filed a motion to vacate the decision, arguing that at the time the decision was issued there was an outstanding Freedom of Information Act (FOIA) request and a request for additional time following compliance with the FOIA request to provide evidence and argument.

A review of the record shows several FOIA requests from March 2012 and April 2012, which were responded to on April 24, 2012. However, additional FOIA requests in May 2012 and June 2012 state that the April 24, 2012 response did not contain all of the requested documents, and that the missing documents and additional time to present argument were still being requested. Thus, at the time the July 2012 Board decision was issued, there was both an outstanding FOIA request and a pending request for additional time to present evidence or argument. As such, vacatur of the July 2012 Board decision is warranted as the failure to provide the requested information or time to provide evidence or argument constitutes a denial of due process. 38 C.F.R. § 20.904. 

Accordingly, the July 2012 Board decision addressing the issue of entitlement to service connection for a right ankle disability is vacated.



	                        ____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


